Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 1 of 22



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


  ERNESTO RIVERA                                }
                                 Plaintiff      }
                                                }
  v.                                            }           Case No. 1:19-cv-20934-JEM
                                                }
  DOVE INVESTMENT CORP., and                    }
  SHAFRITZ & ASSOCIATES, PA                     }
                                                }
                                 Defendants.    }


           DEFENDANTS’ MOTION TO DISMISS FIRST AMENDED COMPLAINT

           Defendants DOVE INVESTMENT CORP. and SHAFRITZ & ASSOCIATES, PA,

  ("Defendants"), by their undersigned attorneys, respectfully moves this Court to dismiss Plaintiff

  ERNESTO RIVERA’s ("Plaintiff') First Amended Complaint and action pursuant to

  Fed.R.Civ.P. 12(b)(6). In support of said motion, Defendant states as follows:


                                               INTRODUCTION

  1. Plaintiff filed an amended complaint in this action on April 29, 2020. Defendant now moves

       to dismiss Plaintiff's First Amended Complaint because he fails to allege a basis for relief

       against Defendants, and fails to state a claim upon which relief can be granted.

  2. Plaintiff’s First Amended Complaint is based upon alleged violations of 15 USC §1692(e)

       and (f).


  3. Plaintiff alleges that Chase Bank USA, NA sued Plaintiff in Florida State Court, case number

       06-28887-SP-23 in the County Court in and for Miami-Dade County (“state court case”), for

       which judgment was entered on May 7, 2007.


  4. Plaintiff alleges that on April 23, 2008, almost a year after judgment was entered, that the
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 2 of 22



     state court case was dismissed for want of prosecution pursuant to Rule 7.110(d) of the

     Florida Rules of Civil Procedure.

  5. Plaintiff alleges that on March 16, 2018, Defendants filed and served on him, a Notice of

     Assignment, Appearance, and Designation of Email address in the aforementioned state court

     case. A copy was attached to the First Amended Complaint as Exhibit “D.”


  6. Plaintiff alleges that on April 12, 2018, Defendants propounded on him post-judgment

     discovery in aid of execution. However, Plaintiff did not attach a copy to the First Amended

     Complaint.


  7. Plaintiff alleges the state court vacated the Order of Dismissal on May 15, 2018, and attached

     a copy of the Memorandum of Disposition entered by the State Court Judge to the First

     Amended Complaint as exhibit “E.”


  8. Plaintiff further alleges that after he failed to respond to the discovery propounded in aid of

     execution, that Defendants sought an Order to compel his responses to said discovery, and

     that Defendants falsely claimed to have attempted to confer with Plaintiff regarding the

     discovery responses in Defendants’ Motion to Compel Responses to Discovery.


  9. Plaintiff’s First Amended Complaint alleges the correspondence and discovery sent to him

     are the purported actions that violated 15 USC §1692(e) and (f).


  10. Essentially, The sole allegations contained in the First Amended Complaint, which Plaintiff

     claims gives rise to the myriad of violations of the FDCPA, is that the aforementioned

     correspondences and court filings somehow constitute, “misrepresenting the character, status

     of the debt; attempting to collect a debt not permitted by law; using false, deceptive or

     misleading representation or means to collect or obtain information concerning a consumer;
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 3 of 22



     and engaging in conduct to harass and oppress a consumer.” (First Amended Complaint at

     Para. 27.) As provided below, the Notice of Assignment, Appearance, and Designation of E-

     Mail Address is purely informational and contain no specific details about the underlying

     judgment and no request for payment and cannot be considered a debt collection attempt.


  11. As further provided below, basing such violation on the act of forwarding post-judgment

     discovery after the court entered a dismissal of the matter under small claims rule 7.110(e) is

     inappropriate. Once a final judgment is entered, the court lacks jurisdiction to dismiss the

     matter, and therefore the dismissal was void and had no effect.



  12. Even in the event that the court were to find that the dismissal was valid, the dismissal does

     not act as a satisfaction or vacation of the final judgment and therefore it is not a violation of

     the FDCPA to undertake post-judgment Discovery of a valid judgment.



  13. The final alleged violation is that “Shafritz falsely represented that it attempted to confer in

     good faith with Rivera regarding the discovery responses.” in the motion to compel.

     (Amended Complaint Para 20)



  14. The actual language in Paragraph 3 of the Motion to Compel is “Plaintiff sent Defendant a

     letter requesting the Defendant, to commit to serving answers to the outstanding discovery

     requests within ten (10) days to avoid the necessity of this motion. Defendant has ignored

     that request.” A copy was attached to Defendant’s Motion to Dismiss Complaint, and

     another copy is attached hereto as Exhibit “A.” Even reading the facts as complained in the

     complaint as truthful, this is not a violation of the FDCPA.           The alleged violation is
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 4 of 22



      immaterial and therefore not a violation of the FDCPA.



                                             ARGUMENTS

      Pursuant to Fed.R.Civ.P 12(b)(6) Defendant moves to dismiss Plaintiff’s Amended

  Complaint, and in support thereof, argues that Plaintiff’s claims under §1692(e) and (f) fail to

  state a cause of action, and plaintiff fails to allege subject-matter jurisdiction pursuant to Art III.

  To avoid dismissal under Rule 12(b)(6), the factual allegations in the complaint must “state a claim

  to relief that is plausible on its face.” Bell Atl. Corp v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955,

  167 L.Ed. 929 (2007). The plaintiff’s obligation to provide such grounds for relief in the

  Complaint cannot be satisfied by mere labels and conclusions, or a formulaic recitation of the

  elements of a cause of action. Id. While the pleading standard in Rule 8 does not require detailed

  factual allegations, it does demand “more than an unadorned, the-defendant-unlawfully-harmed

  me accusation.” Ashcroft v. Iqubal, 129 S.Ct. 1937, 1949 (2009).

      In making this plausibility determination, the Court must accept the factual allegations as true;

  however, this “tenet ... is inapplicable to legal conclusions.” Id. The Court must dismiss a cause of

  action when, “on the basis of a dispositive issue of law, no construction of the factual allegations will

  support the cause of action.” Marshall Cnty. Bd. Of Educ. V. Marshall Cnty Gas Dist., 992 F2d 1171,

  1174 (11th Cir. 1993).

      While the Twombly plausibility standard does not prevent a plaintiff from pleading facts alleged

  upon information and belief, the belief must be based on factual information that makes the inference

  of culpability plausible. Arbitron, Inc. v. Renda Broadcasting Corp., 2014 WL 1268587 *3 (M.D.

  Fla. 2014). In adjudicating a Rule 12(b)(6) motion, the Court can consider not only the complaint but

  also any exhibits attached to the complaint, matters of public record, and undisputedly authentic

  documents if the complainant's claims are based upon these documents. See, e.g., Mayer v. Belichick,
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 5 of 22



  605 F.3d 223, 230 (3d Cir. 2010). Further “[w]hen considering a Rule 12(b)(6) motion to dismiss,

  a court ordinarily must “not consider anything beyond the face of the complaint and documents

  attached thereto. However, an exception to this rule lies where (1) the defendant attaches a

  document to its motion to dismiss, (2) the plaintiff incorporates or refers to the document in its

  complaint, (3) the document is central to the plaintiff's claims, and (4) the plaintiff does not

  challenge the authenticity of the document. When all four of these conditions are met, the court

  may, in its discretion, consider the extrinsic document when ruling on the defendant's motion to

  dismiss, and may do so without first converting the motion into one for summary judgment.” N.

  Brevard Hosp. Dist. v. McKesson Techs., Inc., No. 6:16CV637-ORL-DCI, 2017 WL 951672, at

  *3 (M.D. Fla. Mar. 10, 2017)”



  Plaintiff fails to allege a violation under FDCPA

     I. Failure to Allege Violation of §1692f


     The First Amended Complaint contains a conclusory statement that Defendants’ efforts

  violate §1692f. (Amd. Comp. at para 27.) However, there are no allegations of fact contained

  anywhere in the Amended Complaint that are connected in anyway with the prohibited actions

  listed in §1692f which are:


         a. The collection of any amount (including any interest, fee, charge, or expense

             incidental to the principal obligation) unless such amount is expressly authorized by

             the agreement creating the debt or permitted by law.

         b. The acceptance by a debt collector from any person of a check or other payment

             instrument postdated by more than five days unless such person is notified in writing
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 6 of 22



           of the debt collector’s intent to deposit such check or instrument not more than ten

           nor less than three business days prior to such deposit.

        c. The solicitation by a debt collector of any postdated check or other postdated

           payment instrument for the purpose of threatening or instituting criminal prosecution.


        d. Depositing or threatening to deposit any postdated check or other postdated payment

           instrument prior to the date on such check or instrument.


        e. Causing charges to be made to any person for communications by concealment of the

           true purpose of the communication. Such charges include, but are not limited to,

           collect telephone calls and telegram fees.


        f. Taking or threatening to take any non-judicial action to effect dispossession or

           disablement of property if—


               i. there is no present right to possession of the property claimed as collateral

                   through an enforceable security interest;


               ii. there is no present intention to take possession of the property; or


              iii. the property is exempt by law from such dispossession or disablement.


        g. Communicating with a consumer regarding a debt by post card.


        h. Using any language or symbol, other than the debt collector’s address, on any

           envelope when communicating with a consumer by use of the mails or by telegram,

           except that a debt collector may use his business name if such name does not indicate

           that he is in the debt collection business.
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 7 of 22



  The code section also contains a “catch-all” provision that “generally prohibits the use of “unfair

  or unconscionable means to collect or attempt to collect any debt.” Miljkovic v. Shafritz and

  Dinkin, PA 791 F.3d 1291, 1308 (11th Cir, 2015). The Court further explained that in the context

  of §1692f, “A catch-all is not a free-for-all.” Id. See also, Pack v. Unifund CCR Partners, G.P.,

  2008 WL 686800 *2 (M.D. Fla. 2008) (“As Defendants correctly point out, Plaintiff fails to state

  the specific subsections of §§ 1692e and 1692f that Defendants allegedly violated). Further,

  Plaintiff would still be required to allege facts showing that Defendant’s action, of sending the

  Notice of Assignment, Appearance, and Designation of E-Mail Address and post-judgment

  discovery in aid of execution, was somehow unjust, unscrupulous and/or unethical. As Plaintiff

  has utterly failed to allege the occurrence of any of the above referenced conduct, Defendant is

  left to guess what conduct Plaintiff alleges violated this section.


         Defendants raised this argument in their Motion to Dismiss Plaintiff’s original

  Complaint. However, in its ruling on that Motion, the Court did not address Defendant’s

  argument, nor did the Court’s prior Order indicate that the Complaint contained sufficient

  averment so as to apprise Defendants as to what the offending conduct was.


         Further, the Court has previously held that it is impermissible to base a general cause of

  action under §1692f for the same or duplicative facts upon which a plaintiff bases other

  violations of FDCPA. “The general §1692f claim is therefore duplicative of the §1692f(1) claim

  and is due to be dismissed. See Taylor v. Heath W. Williams, LLC, 510 F.Supp.2d 1206, 1217

  (N.D.Ga.2007) (“A complaint will be deemed deficient under [§ 1692f] ... if it does not identify

  any misconduct beyond that which Plaintiffs assert violate other provisions of the FDCPA.”); see

  also Reese v. JPMorgan Chase Co., 686 F.Supp.2d 1291, 1309 (S.D.Fla.2009) (“A complaint

  warrants dismissal if a plaintiff fails to specifically identify how the conduct was unfair or
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 8 of 22



  unconscionable under 15 U.S.C. § 1692f.”). Carey v. Pinnacle Credit Servs., LLC, No. 6:13-CV-

  426-ORL-37TB, 2014 WL 54115, at *2 (M.D. Fla. Jan. 7, 2014). See also, Delia v. Ditech

  Financial, LLC. No. 6:16-CA-1901-ORL-31DCI, 2017 WL 2379819 (M.D. Fla. June 1, 2017).


         Plaintiff failed to allege any additional facts upon which an FDCPA claim may rely, and

  his claim under §1692f is duplicative of the other supposed violations. Based upon this Court’s

  previous holding regarding such pleading, same should be dismissed, as the First Amended

  Complaint fails to contain sufficient factual content to state a cause of action under §1692f.


     II. Failure to Allege Violation of §1692e

         The First Amended Complaint provides a conclusory averment that Defendants violated

  §1692e by filing and serving a Notice of Assignment, Appearance, and Designation of E-Mail

  Address, and propounding discovery upon Plaintiff. Plaintiff fails to sufficiently allege what

  communication actually violates FDCPA.


         From the averments of the First Amended Complaint, Plaintiff alleges all

  communications from Defendants were in writing, and indicates that same were sent by mail.

  However, Plaintiff utterly fails to aver what communication actually sought to collect on a debt

  in violation of FDCPA. Courts have routinely held that simple communications do not give rise

  to claims under FDCPA. Rather, there must be some attempt to collect a debt before triggering

  relief under FDCPA.


         “The FDCPA does not explain what is meant by “in connection with the collection of any

  debt,” and the Eleventh Circuit has not established a bright-line rule. Nevertheless, “courts have

  developed a factor-based analysis that takes into account: ‘(1) the nature of the relationship of

  the parties; (2) whether the communication expressly demanded payment or stated a balance due;
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 9 of 22



  (3) whether it was sent in response to an inquiry or request by the debtor; (4) whether the

  statements were part of a strategy to make payment more likely; (5) whether the communication

  was from a debt collector; (6) whether it stated that it was an attempt to collect a debt; and (7)

  whether it threatened consequences should the debtor fail to pay.’ ” McElveen v. Westport

  Recovery Corp., 310 F. Supp. 3d 1374, 1380 (S.D. Fla. 2018)(citing Bohringer v. Bayview Loan

  Servicing, LLC, 141 F.Supp.3d 1229, 1240–41 (S.D. Fla. 2015).) “Importantly, courts have

  found that letters sent for informational purposes, such as those “sent in response to

  correspondence or an inquiry from a debtor are communications induced by the debtor and not

  the debt collector. Thus, they do not fall within the ambit of the FDCPA.” Id. (Citing Dyer v.

  Select Portfolio Servicing, Inc., 108 F.Supp.3d 1278, 1283 (M.D. Fla. 2015)). See also Goodson

  v. Bank of America, N.A., 600 Fed.Appx. 422, 434 (6th Cir. 2015); Grden v. Leikin Ingber &

  Winters PC, 643 F.3d 169, 173 (6th Cir. 2011). A letter constitutes an attempt to collect a debt if

  it makes demand for payment. Reese v. Ellis, Painter, Ratterree & Adams, LLP, 678 F.3d

  1211(11th Cir. 2012); See also Helman v. Udren Law Offices, P.C., 85 F. Supp. 3d 1319 (S.D.

  Fla. 2014). A letter that did not demand payment or discuss specifics of the underlying debt, like

  a notice of assignment or transfer of servicing does not constitute a communication for debt

  collection purposes under FDCPA. Parker v. Midland Credit Mgmt., Inc., 874 F. Supp. 2d 1353

  (M.D. Fla. 2012). Where “there was no reference to the amount owed, no implicit or explicit

  demand for payment, and no discussion of the repercussions if payment was not tendered” such

  letter was not considered as an attempt to collect a debt. Pinson v. Albertelli Law Partners LLC,

  618 F. App'x 551, 553–54 (11th Cir. 2015).

         Additionally, Plaintiff fails to allege which section of 1692e was violated. This is a

  paramount issue as the failure to do so causes prejudice to Defendant’s by frustrating their ability
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 10 of 22



   to adequately understand that action against them Further Courts have stated that such averment

   is necessary. “Plaintiff’s vague reference to entire statutes and mere recitation of elements do not

   provide the required short and plain statement of the claim showing the pleader is entitled to

   relief, or give the defendant fair notice of what the ... claim is and the grounds upon which it

   rests.” Mesa v. Law Enf't Sys., LLC, No. 15-21089-CIV, 2015 WL 12804525, at *4 (S.D. Fla.

   Aug. 4, 2015) (internal citations omitted) See also, Pack v. Unifund CCR Partners, G.P. Supra.

           Here, the documentation of communications purportedly sent by Defendants, and

   attached to the First Amended Complaint is completely devoid of any language that could be

   construed as an attempt to collect a debt. Concerning the State Court judgment against Plaintiff,

   he attached a copy of the Notice of Dismissal for want of prosecution, a copy of the Notice of

   Assignment, Appearance, and Designation of E-Mail Address, and a copy of the Memorandum

   of Disposition. Neither of these documents include any indication that Defendants are or were

   demanding payment of a debt. Plaintiff does include a naked conclusion that “On April 12, 2018,

   attempting to collect the debt, Shafritz sent Rivera discovery in aid of execution…” First Amd.

   Comp. at Para 18 (emphasis added). Plaintiff fails to allege any specifics of the communication

   that there was a demand for payment, that any specifics of the amounts owed, payment

   arrangements, or otherwise was included in the communication. Rather, Plaintiff relies upon the

   sole, self-serving, and conclusory averment that such communication was done as an attempt to

   collect a debt. .


           Plaintiff also attempts to conjure a violation of FDCPA based upon his averment that

   Defendants “falsely represented that it attempted to confer in good faith with Rivera regarding

   the discovery responses.” (Amended Complaint at para. 20.) However, such averment is patently

   immaterial and irrelevant. Plaintiff cannot have the requisite foundation to be in a position to
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 11 of 22



   make such averment, nor could he amend such averment to correct these deficiencies. It is

   important to note again that the Motion to Compel Discovery Responses in Aid of Execution

   states, “Judgment Assignee sent a letter to Defendant, to commit to serving answers to the

   outstanding discovery requests within ten (10) days to avoid the necessity of this Motion.

   Defendant has ignored that request.” There is nothing in the language of the Motion to Compel

   indicating that such letter could fall within the scope of 1692e, as the averment is narrowly

   focused on the outstanding discovery. Plaintiff fails to aver that the State Court entered an Order

   granting the Motion to Compel, for which Plaintiff took no steps to seek reconsideration, or

   appeal. It is contradictory for Plaintiff to now claim a falsehood of the motion, yet he took no

   steps to remediate such perceived error. Lastly, as stated above, Plaintiff cannot have the

   knowledge to make such averment now. While he may allege that such letter was not received,

   same would be a far cry from scandalously averring that Defendants perpetrated some sort of

   fraud on the State Court by including a false averment in the Motion to Compel.

          As provided above, this Court when ruling on a Motion to Dismiss, this Court must only

   rely upon factual allegations contained in the Amended Complaint, the documents attached

   thereto, as well as matters of public record or referred to by Plaintiff. This Court may not make

   inferences based upon mere conclusions. The documents attached to the First Amended

   Complaint clearly lack any indication of communication in attempt to collect upon a debt.

   Further, Plaintiff only alleges a mere conclusion that Defendants attempted to collect a debt.


           III.  Plaintiff’s cause of action is based upon purported actions in contravention
   to a void Order of Dismissal which cannot form the basis for a claim under FDCPA.

          As expressed in the First Amended Complaint, Plaintiff alleges Defendants

   communicated with him in an attempt to collect on a debt which was dismissed by the State
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 12 of 22



   Court after judgment was entered. However, the Order of Dismissal which Plaintiff relies upon

   was a void Order having no effect upon Defendant’s rights to enforce the judgment.

          In Florida, Courts have previously ruled, “After rendition of a final judgment, the trial

   court loses jurisdiction over the case except to enforce the judgment and except as provided by

   rule 1.540.” Bank One, NA v. Batronie, 884 So.2d 346, 348 (Fla. 2d DCA, 2004)(relying on

   Maresca v. Olivo, 819 So.2d 855, 857 (Fla. 5th DCA 2002); Francisco v. Victoria Marine

   Shipping, Inc., 486 So.2d 1386, 1389 (Fla. 3d DCA 1986). The Rule is substantially similar to

   Rule 7.190 of the Florida Small Claims Rules, for which the undersigned candidly admits there

   is scant available case law.


          Further, Rule 7.110(e) of The Florida Small Claims Rules and Rule 1.420(e) of the

   Florida Rules of Civil Procedure concern dismissal of actions based on lack of prosecution. Rule

   7.110(e) Fl.S.C.R. contains a similar rule to that of 1.420(e)Fl.R.C.P. with the only difference

   being the requirement for timely record activity is six months as opposed to ten months, and 30

   days notice of lack of record activity as opposed to 60 days. Courts have stated that the purpose

   of Rule 1.420(e) is to prevent cases from languishing without forward movement, and it would

   contradict the purpose of the Rule to permit dismissal after judgment is entered. See Park Fin. of

   Broward, Inc. v. Jones, 94 So. 3d 617, 618-19 (Fla. 4h, 2011)(“[T]he purpose behind rule

   1.420(e) is not implicated once a final judgment has been entered… In the typical civil action

   where a final judgment for money damages has been entered, application of rule 1.420(e) would

   have the effect of nullifying an otherwise valid judgment.”); Ravel v. Ravel 326 So.2d 223, 224

   (Fla. 2d, 1976)(disapproved on other grounds)(“[T]he rule only requires the dismissal of a case

   which has not been prosecuted toward final judgment for the requisite period of time. Once final

   judgment has been entered the rule no longer applies."); Riesgo v. Weinstein, 523 So.2d 752 (Fla.
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 13 of 22



   2d DCA 1988). As the Florida Supreme Court has stated, “The purpose of Rule 1.420(e) is to

   encourage prompt and efficient prosecution of cases and to clear trial dockets of litigation that

   essentially has been abandoned.” Barnett Bank of E. Polk Cty. v. Fleming, 508 So. 2d 718, 720

   (Fla. 1987). It is clear that once judgment is entered, and there is no further adjudication for

   Court to make regarding the underlying cause of action, that an action has reached its

   prosecutorial completion.


          It would be anathema to the above cited rules to permit a dismissal for want of

   prosecution after judgment was entered, and any post-judgment Order of dismissal pursuant to

   those rules would be, by definition, a nullity and void. Further, pursuant to Florida jurisprudence,

   upon entry of judgment, the Court loses jurisdiction to enter further orders except those pursuant

   to Rule 1.540.

          There is plenary authority, that under Florida Law, “by definition, a void order “is a

   nullity.” McMurrer v. Marion Cty., 936 So. 2d 19, 21 (Fla. 5h DCA 2006)(citing Goolsby v.

   State, 914 So. 2d 494, 496–97 (Fla. 5h DCA 2005)(“A void order has no force or effect and is a

   nullity.”); De La Osa v. Wells Fargo Bank, N.A., 208 So. 3d 259, 263 (Fla. 3d DCA 2016). It is

   not contempt to disobey a void order. See, Synchron, Inc. v. Kogan, 757 So. 2d 564, 566 (Fla. 2d

   DCA 2000). Thus, under Florida Law, a purported actions in contravention to a void Order

   cannot be actionable, as same would in effect punish disobedience to nothing.


          This Court has similarly followed, “If a court order issues without personal or subject

   matter jurisdiction, the decree may be violated without incurring the penalty of criminal

   contempt. In such a case, the original order is deemed a nullity, and the accused contemnor

   cannot be fairly punished for violating nothing at all. In re Establishment Inspection of Hern Iron
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 14 of 22



   Works, Inc., 881 F.2d 722, 726–27 (9th Cir. 1989)(internal citations omitted); See In Re Novak

   932 F.2d 1397 (11th Cir. 1991).


             Here, Plaintiff bases his action upon a claim that Defendants attempted to collect on a

   judgment after the entry of an order of dismissal for want of prosecution well after judgment was

   entered. It is clear the improvident Order was entered without the requisite jurisdiction to enter

   such an Order. Thus, Plaintiff avers that Defendants failed to adhere to a nullity. Both Florida

   Courts and this Court have previously held that a party cannot be punished for violating nothing

   at all.

             Defendants further posit that there is no possibility that Plaintiff may aver alternate facts

   which would alter the analysis as to the voidness of the Order of Dismissal for want of

   prosecution. This Court has previously held that, “A district court need not, however, allow an

   amendment … or (3) where amendment would be futile.” Bryant v. Dupree, 252 F.3d 1161, 1163

   (11th Cir. 2001) (referring to Foman v. Davis, 371 U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222

   (1962).) As any further amendment of Plaintiff’s Complaint could not present sufficient factual

   averments to correct the deficient cause of action, this Court should dismiss Plaintiff’s action

   with prejudice.


         IV.    Alternatively, Plaintiff fails to aver the subject debt was not owed or that the
   conduct is “materially misleading.”

             This Court relatively recently stated, “The FDCPA prohibits a debt collector from using

   false, misleading, or deceptive representations in connection with the collection of a debt,

   including a false representation of “the character, amount, or legal status of any debt.” However,

   Courts throughout the country have consistently held that only material misrepresentations

   constitute a violation of the FDCPA” Rivas v. Midland Funding LLC, 398 F. Supp. 3d 1294,
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 15 of 22



   1304 (S.D. Fla. 2019)(relying on 15 U.S.C. § 1692e(2)(A); Anselmi v. Shendell & Assocs., P.A.,

   No. 12-61599-CIV, 2015 WL 11121357, at *6 (S.D. Fla. Jan. 7, 2015) (citing Miljkovic v.

   Shafritz & Dinkin, P.A., No. 8-14-CV-635-T-33TBM, 2014 WL 3587550, at *8 (M.D. Fla. July

   18, 2014), aff'd on other grounds, 791 F.3d 1291 (11th Cir. 2015) (“[T]o state a § 1692e claim,

   the plaintiff must allege that the conduct was materially misleading”); Donohue v. Quick Collect,

   Inc., 592 F.3d 1027, 1033 (9th Cir. 2010) (concluding that false but non-material representations

   are not likely to mislead the least sophisticated consumer and therefore are not actionable under

   section 1692e); Hahn v. Triumph P'ships, LLC, 557 F.3d 755, 758 (7th Cir. 2009) (“[A]

   statement cannot mislead unless it is material, so a false but nonmaterial statement is not

   actionable” under the FDCPA.); Miller v. Javitch, Block & Rathbone, 561 F.3d 588, 596 (6th

   Cir. 2009) (concluding that a false but non-material statement is not actionable under § 1692e);

   Maynard v. Cannon, 401 F. App'x 389, 397 (10th Cir. 2010) (stating the “FDCPA does not result

   in liability for every statement later alleged to be inaccurate, no matter how small or ultimately

   harmless.”); Gabriele v. Am. Home Mortgage Servicing, Inc., 503 F. App'x 89, 94-96 (2d Cir.

   2012) (collecting cases).

          In his Amended Complaint, Plaintiff utterly fails to allege that the debt is not owed, or

   that Defendants made any misrepresentation as to the amount, nature, or character of the debt.

   Similarly, the Amended Complaint is devoid of averment of any threats of illegal action, or that

   any of the information communicated to Plaintiff was in any way false, let alone that any of the

   communications materially misrepresented the debt. As a violation of the FDCA requires not

   only a misrepresentation as to the debt, but that any such misrepresentation was “material,”

   Plaintiff’s Amended Complaint must fail.


          It is also important to note, that even if the improper and void Order may make is seem
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 16 of 22



   that the action had been dismissed, same does not equate to a posture that the debt is not owed.

   In similar situations, such as after the running of the Statute of Limitations or after a mistaken

   satisfaction of an instrument, there is a procedural impediment to collection of a debt. However,

   such impairment does not mean the debt no longer exists or that the debt has been paid.

          In situations concerning the running of the Statute of Limitations, “[T]he majority of

   courts have held that when the expiration of the statute of limitations does not invalidate a debt,

   but merely renders it unenforceable…” Huertas v. Galaxy Asset Mgmt., 641 F.3d 28, 32 (3d Cir.

   2011)(relying on Freyermuth v. Credit Bureau Servs., Inc., 248 F.3d 767, 771 (8th Cir.2001)

   (“[I]n the absence of a threat of litigation or actual litigation, no violation of the FDCPA has

   occurred when a debt collector attempts to collect on a potentially time-barred debt that is

   otherwise valid.”), Wallace v. Capital One Bank, 168 F.Supp.2d 526, 527–29 (D.Md.2001) (debt

   validation notices that were silent as to whether debt was time barred and which did not threaten

   collection action did not violate FDCPA), and Shorty v. Capital One Bank, 90 F.Supp.2d 1330,

   1331–33 (D.N.M.2000) (sending of debt validation notice regarding time-barred debt did not

   violate the FDCPA).) Relatively recently, this Court has ruled that attempting to collect on a

   time-barred debt is not a per se violation of FDCPA, and that any such violation would still

   require a showing of deceptive or misleading means. See Holzman v. Malcolm S. Gerald &

   Assocs., Inc., 920 F.3d 1264 (11th Cir. 2019).


          Similarly, in situation involving mistaken satisfactions of instruments courts, including

   this Court, have ruled that such mistaken satisfactions do not affect the validity of debt, nor

   render same as being not owed. “Rather, mistaken satisfaction of a mortgage does not affect the

   validity of an unpaid secured note secured by a mortgage where no rights of innocent third

   parties have intervened.” In re Haas, 31 F.3d 1081, 1086 (11th Cir. 1994). “Illinois treats a
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 17 of 22



   mistaken release of a mortgage as ineffective between the mortgagor and mortgagee, although

   third parties that rely on the mistake may obtain security given the apparent lack of a senior

   security interest.” Trinity 83 Dev., LLC v. ColFin Midwest Funding, LLC, 917 F.3d 599, 603 (7th

   Cir. 2019) (internal citations omitted). Further, in Florida, the “unintentional renunciation of the

   note by way of the mistaken satisfaction of mortgage did not, and could not, have extinguished

   their rights under the note.” All Real Estate Title Servs., Inc. v. Minqh Quang Vuu, 67 So. 3d 260,

   262 (Fla2d DCA 2010).

          As alleged in Plaintiff’s Amended Complaint, there was a judgment entered against him.

   Subsequent to the entry of that judgment, there was a dismissal entered for want of prosecution.

   As shown above, that dismissal was tantamount to a nullity, and had no effect on the status of the

   judgment debt, Plaintiff’s liability for that judgment debt, nor could such dismissal stand for the

   proposition that the judgment debt was no longer owed. Just as in circumstances were the Statute

   of Limitations has run, or there was a mistaken satisfaction of a debt recorded, with the instant

   judgment debt, there may have been a void Order of dismissal entered, but such Order could not

   affect the judgment debt.


          V.      Defendants have not materially misrepresented the legal status of the debt.


          Plaintiff does attempt to construct a violation of FDCPA for actions to enforce a

   judgment based upon the erroneous Order of Dismissal well after said judgment was entered.

   However, such Order of Dismissal cannot change the legal status of the Judgment.


          By definition, a judgment is an adjudication or decision of a Court, a final determination

   of any action or proceeding and disposes of the subject matter of the controversy or determines

   the litigation as to all parties on its merits. Black’s Law Dictionary “Judgment” 4th Ed. 1968
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 18 of 22



   (internal citations omitted.) Once rendered, “a judgment cannot be dismissed…” Fed. Ins. Co. v.

   Empresas Sabaer, Inc., No. CIV. 12-1113 SCC, 2015 WL 1777897, at *1 (D.P.R. Apr. 20,

   2015). It is well established that a judgment may either be satisfied or vacated. Otherwise same

   remains of record.     With regards to the State Court judgment entered against Plaintiff, once

   entered, there existed an adjudication against Plaintiff for the sums indicated in the judgment. In

   the First Amended Complaint, Plaintiff clearly acknowledges the Default Final Judgment entered

   against him, and fails to allege any satisfaction or order vacating said judgment. Rather, Plaintiff

   relies upon a void order of dismissal, which, by definition and analyzed above, cannot alter or

   affect the judgment. Thus, there is nothing in Plaintiff’s First Amended Complaint averring a

   change in the validity of the judgment entered against him. As Plaintiff cannot cure this defect by

   amending his pleading, as provide above, Plaintiff’s cause of action must be dismissed with

   prejudice.




          WHEREFORE, Defendants DOVE INVESTMENT CORP, and SHAFRITZ &

   ASSOCIATES, PA, prays that this Court dismiss Plaintiff ERNESTO RIVERA’s First Amended

   Complaint and action with prejudice for failure to state a claim upon which relief can be granted,

   that Defendant be awarded its costs and fees in this action, and that the Court grant any other

   relief that the Court deems equitable and just.


   Respectfully submitted on behalf of Defendants,

                                         Shafritz and Associates, P.A.

                                         By: s/ Hugh Shafritz
                                         Hugh B. Shafritz, Esq.
                                         Attorney for Defendants
                                         Florida Bar No.: 31372
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 19 of 22



                                Shafritz and Associates, P.A.
                                601 N. Congress Avenue, Suite 424
                                Delray Beach, FL 33445
                                561-278-7828
                                561-278-8658 – facsimile
                                pleadings@collectionslawfirm.com
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 20 of 22




                                 CERTIFICATE OF SERVICE

           I hereby certify that on May 26, 2020 I electronically filed the above foregoing
   DEFENDANT’S MOTION TO DISMISS FIRST AMENDED COMPLAINT with the Clerk
   of the U.S. District Court, using the CM/ECF system reflecting service of to be served on all
   parties of record.

                                             SHAFRITZ AND ASSOCIATES, P.A.

                                             s/ Hugh Shafritz


                                             Hugh B. Shafritz, Esq.
                                             Florida Bar No.: 31372
                                             Shafritz and Associates, P.A.
                                             601 N. Congress Avenue, Suite 424
                                             Delray Beach, FL 33445
                                             561-278-7828
                                             561-278-8658 – facsimile
                                             pleadings@collectionslawfirm.com
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 21 of 22
Case 1:19-cv-20934-JEM Document 30 Entered on FLSD Docket 05/26/2020 Page 22 of 22
